Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/21 has been entered.
Specification
The disclosure is objected to because of the following informalities: para. [0050], “closest” is mistyped as “closes”.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 8, 10, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470 further in view of Bonta et al US Patent No. 5,740,526.
As per claim 1, Kumar et al discloses a method and apparatus (fig. 2A, 2B and 6) 

 	As per claim 2, Kumar et al teaches signal strength is generated from signals received from the plurality of antennas (see col. 5, lines 48-59).
As per claim 6, Kumar et al discloses RSSI value is determined. See col. 5, lines 45-50.
As per claim 8, Kumar et al teaches that the signal quality metrics includes SNR (see col. 5, line 51). 
As per claim 10, see rejection of claim 1. In addition, fig. 6, show the structure of the device as including at least one transceiver 604 and a processor 810/242 and DSP(controller) 244 (processing device, collectively).
 As per claim 11, see claim 2.
 As per claim 16, see rejection of claim 10. In addition, fig. 6 shows a second transceiver 606.
As per claim 17, see claim 2.

Claim(s) 4, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470 further in view of Bonta et al US Patent No. 5,740,526 and further in view of Thomas et al US 20170026067.

 As per claim 13, see claim 4.
As per claim 19, see claim 4.

Claim(s) 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470 further in view of Bonta et al US Patent No. 5,740,526 and further in view of Roberts US 20160241320.
As per claim 5, Kumar et al, Chen and  Bonta et al disclose every feature of the invention specified in the claim but fail to teach the signal qualities comprises one or more condition numbers computed based on eigenvalues associated  with the plurality of combination of antennas. Roberts teaches signal qualities comprises one or more condition numbers computed based on eigenvalues see at least para. [0060]. Therefore, it would have been obvious to one skill in the art to include such a teaching in Kumar et al, Chen and Bonta et al in order to provide an improved apparatus and method as thought by Roberts see at least para. [0017].
 As per claim 14, see claim 5.
.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470 further in view of Bonta et al US Patent No. 5,740,526 and further in view of Szini et al US 20160373170.
As per claim 7, Kumar et al, Chen and Bonta et al disclose every feature of the invention specified in the claim but fail to teach generating a composite quality metric for each of the identified combination of antennas based at least in part on the plurality quality metrics. Szini teaches the claim concept as follows: generating a composite quality metric for each of first and second channels based on at least in part on the plurality quality metrics (Szini, abstract). It would have been obvious to one skill in the art having the benefit of the disclosure of Szini to generate a composite quality metric for each of the identified combination of antennas based at least in part on the plurality quality metrics in order to improve performance of the communication system (See Szini para. [0006]).

Claim(s) 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470 further in view of Bonta et al US Patent No. 5,740,526 and further in view of Cho US 20170054518.
As per claim 9, Kumar et al, Chen and Bonta et al disclose every feature of the invention specified in the claim but fail to teach that the SNR metric is an exponential effective SNR mapping metric. Cho teaches the SNR metric is an exponential effective 
 As per claim 15, see claim 9.
As per claim 18, see claim 9.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al US Patent No. 10,609,673 in view of Chen US Patent Application Publication No. US 2014/0329470 further in view of Bonta et al US Patent No. 5,740,526 and further in view of Choudhary et al US 20160233902.
As per claim 3, Kumar et al, Chen and Bonta et al disclose every feature of the invention specified in the claim. Kumar et al further teaches in fig. 6 a first transceiver (604) (signal source) and a second transceiver (606) (signal source) but fails to teach the first source uses a first band and the second source uses a second band in a RSDB operation. Choudhary et al teaches a first transceiver uses a first band and the second transceiver uses a second band in a RSDB operation, Choudhary et al, para. [0022]. It would have been obvious to one skill in the art to include such a teaching in Kumar et al, Chen and Bonta et al  in order to minimize signal interference as generally taught in para. [0022] of Choudhary et al.
As per claim 12, see claim 3.
Response to Arguments
Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1, 10 and 16 (arguments or remarks page 7) have been considered in the advisory action mailed 7/28/21 and will not be readdressed to avoid redundancy and/ or duplication. It is alleged that the examiner is improperly reading limitations from the specification into the claims as the claims recite “similar” not ”best”.  Examiner disagrees.  The claims recite, in part, “at least two antennas” are selected “based on a similarity between values of a quality metric for each of the two antennas between the at least two antennas, wherein the at least two antennas that are selected have the closest values of quality metrics”.  In other words, the claims generally define “similarity” to include “closest”. Under the broadest interpretation consistent with applicant’s disclosure, the term “closest” is interpreted to be synonymous to “best”, “highest”, “optimum” and the like. Note non-patent literature document  mailed 7/28/21 that provides a definition for optimum that includes at least “highest”, “best”, and “greatest”. It is further advanced that the specification makes a distinction between “similar” and “best” and that the examiner ignores the embodiment with “best” when interpreting the claims directed to embodiment of “similar”.  However, examiner notes that the pending claims are directed to an embodiment of “similar“ and that the same pending claims define “similar” as “closest”.  As noted above, “closest”, “best”, “highest”, “optimum” and the like, are used interchangeably to mean the same thing. Applicant indicated that Bonta selects the two best antennas but not the most similar ones. However, examiner notes that the pending .
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633